Name: COMMISSION REGULATION (EC) No 1043/96 of 11 June 1996 temporarily suspending the issue of export licences for certain milk products and determining the extent to which export licences may be issued against applications currently pending
 Type: Regulation
 Subject Matter: trade policy;  tariff policy;  agricultural policy;  processed agricultural produce
 Date Published: nan

 12. 6 . 96 EN Official Journal of the European Communities No L 139/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1043/96 of 11 June 1996 temporarily suspending the issue of export licences for certain milk products and determining the extent to which export licences may be issued against applications currently pending THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Commission Regulation (EC) No 2931 /95 0, Having regard to Commission Regulation (EC) No 1466/95 of 27 June 1995 laying down special detailed rules of application for export refunds on milk and milk products (3), as last amended by Regulation (EEC) No 995/96 (4), and in particular Article 8 (3) thereof, Whereas the issue of the licences requested for certain products would result in an overrun of the maximum quantities which can be exported with refunds during the twelve months period in question; whereas the issue of export licences for the products concerned should be temporarily suspended and licences only issued for certain of those products for which applications are pending and for which either a certain destination is specified or allocation coefficients have been fixed, HAS ADOPTED THIS REGULATION: Article 1 1 . The issue of export licences for milk and milk products falling within CN code 0406 is hereby suspended for the period 12 to 18 June 1996 . 2. Licences shall be issued against applications for destination 400 for products falling within CN code 0406 submitted on 5 June 1996 which are currently pending and against which licences should have been issued from 12 June 1996 with the exception of applications for products falling within CN code 0406 90 63 1 00 for which an allocation coefficient of 0,40 has been fixed. 3. Licences shall be issued against applications for products falling within CN code 0406 submitted on 5 June 1996, other than those referred to in paragraph 2, which are currently pending and against which licences should have been issued from 12 June 1996 for products whose CN codes are listed in the Annex, for the quanti ­ ties multiplied by the coefficients indicated therein . Article 2 This Regulation shall enter into force on 12 June 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 June 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 13 . (2) OJ No L 307, 20. 12. 1 995, p. 10 . (3) OJ No L 144, 28 . 6. 1995, p. 22. (&lt;) OJ No L 133, 4. 6. 1996, p. 13 . No L 139/2 EN Official Journal of the European Communities 12. 6 . 96 ANNEX Allocation coefficient referred to in Article 8 (3) (a) of Regulation (EC) No 1466/95 for the export licence applications referred to in Article 1 (3) submitted on 5 June 1996 Products falling within export refund nomenclature code for milk products Allocation coefficient ( 1 ) (2) 0406 10 20 230 1,00 0406 10 20 640 1,00 0406 10 20 650 1,00 0406 10 20 810 1,00 0406 10 20 830 1,00 0406 10 20 850 1,00 0406 20 90 313 0,13 0406 20 90 917 0,13 0406 20 90 919 0,13 0406 30 31 300 0,13 0406 30 31 500 0,13 0406 30 31 710 0,13 0406 30 31 730 0,13 0406 30 31 930 0,13 0406 30 31 950 0,13 0406 30 39 500 0,13 0406 30 39 700 0,13 0406 30 39 930 0,13 0406 30 39 950 0,13 0406 30 90 000 0,13 0406 40 50 000 1,00 0406 40 90 000 1,00 0406 90 07 000 0,13 0406 90 12 000 0,13 0406 90 14 100 0,13 0406 90 21 900 1,00 0406 90 23 900 0,13 0406 90 25 900 0,13 0406 90 27900 1,00 0406 90 31 119 1,00 0406 90 33 119 1,00 0406 90 33 919 1,00 0406 90 35 990 0,13 0406 90 61 000 1,00 0406 90 63 100 1,00 0406 90 63 900 1,00 0406 90 69 910 1,00 0406 90 73 900 1,00 0406 90 75 900 1,00 0406 90 76 100 1,00 0406 90 76 300 1,00 0406 90 76 500 1,00 0406 90 78 100 0,13 0406 90 78 300 0,13 0406 90 79 900 1,00 0406 90 81 900 1,00 0406 90 85 910 0,13 12. 6 . 96 EN Official Journal of the European Communities No L 139/3 Products falling within export refund nomenclature code for milk products Allocation coefficient ( 1 ) (2) 0406 90 86 300 0,13 0406 90 86 400 0,13 0406 90 86 900 0,13 0406 90 87 300 0,13 0406 90 87 400 0,13 0406 90 87 951 0,13 0406 90 87 971 0,13 0406 90 87 979 0,13 0406 90 88 200 1,00